Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements submitted on 23 December 2020 and 08 February 2022 were considered by the examiner.
Claim Objections
Claim 8 is objected to because it contains a spelling error. The limitation “plane view” should be spelled “plan view.”
Claim 10 is objected to because the limitations “the first pixel’s side” and “the second pixel’s side” lack sufficient antecedent basis.
Claim 15 is objected to because the limitations “the first pixel’s side” and “the second pixel’s side” lack sufficient antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2016/0133173) in view of Tada (US 2018/0321530).
Re: claim 1, Tsai discloses a first signal line (Fig. 4, second data line from the left) positioned between a first pixel area (Fig. 4, upper left instance of element 22) and a second pixel area (Fig. 4, upper center instance of element 22) which are adjacent to each other in a first direction (Fig. 4, where the first direction is horizontal); a first switching element T disposed in the first pixel area (Fig. 4), the first switching element including a first relay electrode 24 (Fig. 3) disposed in the first pixel area in a same layer as the first signal line (Figs. 3, 4); a second switching element T disposed in the second pixel area (Fig. 4), the second switching element including a second relay electrode 24 
Examiner Annotation: Figure 4 of Tsai (US 2016/0133173)

    PNG
    media_image1.png
    870
    1361
    media_image1.png
    Greyscale



second connector (Fig. 3, the portion of pixel electrode PE that contacts the first relay electrode and that is disposed about the rim of hole TH) connected to the second relay electrode and the second pixel electrode, the first connector and the second connector are arranged in the first direction with the first signal line interposed therebetween (Figs. 3, 4), a width of a first gap between the first connector and the first signal line (Fig. 5, 
Examiner Annotation: Close Up, Figure 4, Tsai (US 2016/0133173)

    PNG
    media_image2.png
    962
    1480
    media_image2.png
    Greyscale



of a first row 20R1 of two adjoining rows [or namely two neighboring rows] 20R is shifted by a predetermined distance K along the first direction L1 with respect to each of the sub-pixels 22 of a second row 20R2 of the two adjoining rows 20R, i.e. the sub-pixels 22 of any two adjoining rows 20R are staggeredly arranged.”).

Tada discloses that the first pixel electrode (Fig. 6, left instance of element 20) includes a first branch (Fig. 6), and that the second pixel electrode (Fig. 6, center left instance of element 20) includes a second branch (Fig. 6).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first pixel electrode include a first branch and the second pixel electrode include a second branch, as disclosed by Tada, in the device disclosed by Tsai for the purpose of aligning the liquid crystal molecules in the direction of the slits between the branches. By aligning the liquid crystal molecules in this manner, switching speed is improved.
Re: claim 2, Tsai and Tada disclose the limitations of claim 1, and Tsai further discloses that the width of the first gap is less than the width of the second gap (Fig. 4, Examiner Annotations, para. 16).
Re: claim 3, Tsai and Tada disclose the limitations of claim 2, and Tsai further discloses that the width of the third gap is less than the width of the fourth gap (Fig. 4, Examiner Annotations, para. 16).
Re: claim 4, Tsai and Tada disclose the limitations of claim 1, and Tsai further discloses that the width of the first gap is different from the width of the third gap (Fig. 4, Examiner Annotations, para. 16).
Re: claim 5, Tsai and Tada disclose the limitations of claim 4, and Tsai further discloses that the width of the first gap is less than the width of the third gap (Fig. 4, Examiner Annotations, para. 16).

Re: claim 7, Tsai and Tada disclose the limitations of claim 6, and Tsai further discloses that the width of the second gap is less than the width of the fourth gap (Fig. 4; Examiner Annotations, para. 16).
Re: claim 8, Tsai and Tada disclose the limitations of claim 1, and Tsai further discloses that the first connector (Fig. 3, the portion of pixel electrode PE that contacts the first relay electrode and that is disposed about the rim of hole TH) overlaps the first relay electrode 24, and the second connector entirely overlaps the second relay electrode in plan view (Fig. 4). While the first and second connectors do not overlap the respective relay electrodes entirely, Tsai discloses the general environment. It would have been obvious for a person of ordinary skill in the art at a time prior to the effective date to optimize the size of the connectors in a manner that maximizes the aperture ratio. Hence, the claim limitation is the obvious application of a known technique to a known device that yields predictable results.
Re: claim 9, Tsai and Tada disclose the limitations of claim 1, and Tsai further discloses that the first signal line (Fig. 4, second data line from the left) includes a concave (Fig. 4) between the first relay electrode (Fig. 4, upper left instance of 24) and the second relay electrode (Fig. 4, upper center instance of 24).
Re: claim 10, Tsai and Tada disclose the limitations of claim 9, and Tsai further discloses that the first signal line (Fig. 4, second data line from the left) has a first edge (Fig. 4, left edge) located at a side of the first pixel and a second edge (Fig. 4, right 
Re: claim 12, Tsai and Tada disclose the limitations of claim 9, and Tsai further discloses that a convex is provided at the first edge (Fig. 4, left edge of the first signal line) in the first signal line, and the convex faces the concave (Fig. 4, where the concave is formed by the right edge of the first signal line).
Re: claim 13, Tsai and Tada disclose the limitations of claim 12, and Tsai further discloses that a width of a first part of the first signal line with the concave and the convex is equal to a width of a second part of the first signal line which is other than the first part (Fig. 4 discloses that the width of the second data line from the left remains substantially constant throughout its length).
Re: claim 14, Tsai and Tada disclose the limitations of claim 1, and Tsai further discloses that the first signal line (Fig. 4, second data line from the left) includes a convex between the first relay electrode (Fig. 4, the upper left instance of 24) and the second relay electrode (Fig. 4, the upper center instance of 24).
Re: claim 15, Tsai and Tada disclose the limitations of claim 14, and Tsai further discloses that the first signal line (Fig. 4, second data line from the left) has a first edge located at a side of the first pixel (Fig. 4, the left edge of the first signal line) and a second edge located at a side of the second pixel (Fig. 4, the right edge of the first signal line), and the convex is provided at the first edge (Fig. 4).
Re: claim 17, Tsai and Tada disclose the limitations of claim 1, and Tsai further discloses a common electrode CE disposed to overlap the first pixel electrode and the second pixel electrode (Figs. 3, 4; para. 18: “The common electrode CE may also be a 
Re: claim 18, Tsai and Tada disclose the limitations of claim 17, and Tada further discloses that the common electrode 23 has a first opening (Fig. 7, where the opening on the left is located proximate to hole CH2) in the first pixel and a second opening (Fig. 7, where the opening on the right is located proximate to hole CH2) in the second pixel, and the first connector (portion of PE 20 that contacts the extended portion of the left drain electrode 19c and that is disposed about the rim of CH2) is connected to the first relay electrode (Fig. 7, the extended portion of the left drain electrode 19c) via the first opening CH2 and the second connector (portion of PE 20 that contacts the extended portion of the right drain electrode 19c and that is disposed about the rim of CH2) is connected to the second relay electrode (Fig. 7, the extended portion of the right drain electrode 19c) via the second opening (Fig. 7).
Re: claim 20, Tsai and Tada disclose the limitations of claim 1, and Tsai further discloses that the second switching element (Fig. 4, upper center instance of transistor T) is connected to the first signal line (Fig. 4, the second data line from the left).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Tada and Kim (US RE47455).
Re: claim 19, Tsai and Tada disclose the limitations of claim 18; however, neither reference explicitly discloses that the common electrode has a bridge line disposed 
Kim discloses that the common electrode has a bridge line 272, 273 disposed above the first signal line 171b (Figs. 1, 3), wherein the bridge line extends between the first opening (Fig. 1, left instance of 183) and the second opening (Fig. 1, right instance of 183) above the first signal line.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the common electrode have a bridge line disposed above the first signal line, wherein the bridge line extends between the first opening and the second opening above the first signal line, as disclosed by Kim, in the device disclosed by Tsai and Tada for the purpose of distributing the same common voltage signal to all of the pixels.
Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871